Citation Nr: 1219507	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of a debt in the amount of $94,431.26, to include the preliminary matter of the validity of the creation of the debt. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Philadelphia, Pennsylvania. 

In December 2010, the Veteran testified at a hearing before the Board.  At the hearing, the Veteran submitted additional evidence to the Board in the form of a probation report and driving record.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal. 

In a January 2011 decision, the Board denied the Veteran's claim for waiver of recovery of a debt in the amount of $94,431.26.  He subsequently filed a Motion for Reconsideration of that decision in November 2011, which the Board granted in a February 2012 Order of Reconsideration.  Because of the Board's grant of reconsideration, the January 2011 Board decision was vacated as a matter of law, and this appeal will be decided by an expanded panel.  38 U.S.C.A. 
§ 7103(b)(1)(B)(3) (West 2002); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran has contended that he was not a fugitive felon because he was unaware that there was an outstanding warrant until he was notified by the RO in 2004.  This assertion can be reasonably be construed as a challenge to the validity of the debt.  However, the Board notes that the agency of original jurisdiction (AOJ) has not adjudicated the preliminary issue of the validity/amount of the debt.  See 38 U.S.C.A. § 5314(b) (West 2002) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt); Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991).  In this respect, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

Since the issue of the validity/amount of the debt has not been formally adjudicated at the AOJ or Committee level, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In other words, the AOJ must first adjudicate whether the validity/creation of the debt at issue was proper, prior to discussing whether a waiver is precluded by bad faith or the principles of equity and good conscience.  

In addition, the Board notes that the most updated financial status report in the Veteran's claims folders is dated in September 2009.  Recently, in a March 2012 statement, the Veteran indicated that his financial situation has changed.  He contends that he must now take care of his mother, who is unemployed and in need of extensive medical treatment, and that as a result he is in "severe debt."  He also asserts that a car has been repossessed, his home is in foreclosure, and he has debts in collections.  Therefore, it is necessary to obtain a current financial status report with documentation to determine how the Veteran's circumstances might have changed since 2009. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1. The RO or AMC should request that the Veteran complete an updated VA Form 20-5655 (Financial Status Report), listing his monthly income, monthly expenses, assets, and debts.  The Veteran should be asked to provide supporting documentation with the completed form.

2. Thereafter, the RO or AMC should adjudicate the preliminary issue of whether the overpayment of benefits was properly created (i.e. the validity of the debt), including whether the amount of the overpayment ($94, 431.26) is proper.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  

3. If an overpayment is found to be valid and properly created, the RO or AMC should review the record and reconsider whether the Veteran's request for waiver is precluded by bad faith or the principles of equity and good conscience.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965(2011). 

4. If the determinations remain unfavorable with regard to the issues of (a) the validity of the debt and (b) whether the Veteran's waiver request is precluded by bad faith or the principles of equity and good conscience, the Veteran and his representative should be provided with a supplemental statement of the case. Thereafter, the Veteran should be afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	DAVID L. WIGHT	MILO H. HAWLEY
	                Veterans Law Judge                                      Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
	                                               KATHLEEN K. GALLAGHER
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

